Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 29, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146444                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  EMC MORTGAGE CORPORATION,                                                                        Bridget M. McCormack
          Plaintiff/Counter-Defendant,                                                                   David F. Viviano,
                                                                                                                     Justices
  v                                                                SC: 146444
                                                                   COA: 298518
                                                                   Macomb CC: 2006-005409-CK
  AMERICAN FELLOWSHIP MUTUAL
  INSURANCE COMPANY,
           Defendant/Third-Party Plaintiff/
           Counter-Plaintiff-Appellee,
  and
  ALLSTATE INSURANCE COMPANY,
            Defendant/Cross-Plaintiff,
  and
  CAREY SHAWN TORRICE,
           Third-Party Defendant/
           Counter-Plaintiff-Appellant,
  and
  CAROL KOEPPEN,
           Third-Party Defendant/
           Counter-Plaintiff,
  and
  MICHAEL PETER TORRICE,
           Third-Party Defendant-Appellant,
  and
  GUY HUBER,
             Third-Party Defendant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the November 20, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 29, 2013                      _________________________________________
           t0422                                                              Clerk